DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA  (America Invents Act). As a result, Applicant is encouraged to review the AIA  in the MPEP. Applicant should also note that the wording, requirements, and statutes may have some subtle changes from actions and requirements prior to AIA . 

Claims Pending
Claim 1 is pending. Claim 1 will be examined on the merits.

Drawings
The drawings, filed on September 7, 2021, have been approved.

Foreign Priority
Receipt is acknowledged of certified copy of foreign priority application 2020/2275 filed in the European Community on September 22, 2020, submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Objection to the Disclosure
37 CFR 1.163
The following is a quotation of section (a) of 37 CFR 1.163:
(a) The specification must contain as full and complete a disclosure as possible of the plant and the characteristics thereof that distinguish the same over related known varieties, and its antecedents, and must particularly point out where and in what manner the variety of plant has been asexually reproduced.  In the case of a newly found plant, the specification must particularly point out the location and character of the area where the plant was discovered.

35 USC § 112

The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL- 
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
In plant application filed under 35 U.S.C. 161, the requirements of 35 U.S.C. 112 are limited.

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION: 
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

As specific to United States Plant Patent applications, the specifics of 37 CFR 1.164 (reproduced below) are controlling:
The claim shall be in formal terms to the new and distinct variety of the specified plant as described and illustrated, and may also recite the principal distinguishing characteristics.  More than one claim is not permitted.

In plant applications filed under 35 U.S.C. 161, the requirements of 35 U.S.C. 112 are limited.  The following is a quotation of 35 U.S.C. 162:
No plant patent shall be declared invalid for noncompliance with section 112 of this title if the description is as complete as is reasonably possible.  The claim in the specification shall be in formal terms to the plant shown and described.

The disclosure is objected to under 37 CFR 1.163 because the specification presents less than a full, clear and complete botanical description of the plant and the characteristics which define same per se and which distinguish the plant from related known cultivars and antecedents.
More specifically:
Applicant should disclose the age of the claimed plant described in the specification.

The specification is to provide as fully and completely a disclosure as possible of the claimed plant and the characteristics thereof to distinguish the claimed plant over related known varieties and its antecedents.               

The above listing may not be complete.  Applicant should carefully review the disclosure and import into the disclosure any corrected or additional information which would aid in botanically identifying and/or distinguishing the cultivar for which United States Plant Patent protection is sought.

Claim Rejection
35 U.S.C. § 112(a) and 112(b)
Claim 1 is rejected under 35 U.S.C. 112(a) and 112(b) as not being supported by a clear and complete botanical description of the plant for reasons set forth in the Objection to the Disclosure Section above.

	REQUIREMENT FOR INFORMATION UNDER 37 CFR 1.105
A miniature rose plant named ‘POULTY027’ was disclosed in the publication “Poulson Roser A/S (retrieved from the Internet on May 5, 2022) which discloses the introductory year as 2019 for the claimed plant which is before the effective filing date of this plant application.  The exact date the claimed plant was in public use, for sale, or available to the public is not clear.  

It is not clear if the plant disclosed in the reference meets the requirement for exception under 35 USC 102(b)(1).  The exceptions are when the disclosure is made one year or less before the effective filing date of the claimed invention if (A) the disclosure was made by the Inventor or by another who obtained the subject matter directly or indirectly from the Inventor or joint Inventor.  Or if (B) the subject matter had before the disclosure had been publicly disclosed by the Inventor or joint Inventor or another who obtained the subject matter disclosed directly or indirectly from the Inventor or joint Inventor (see 102(b)(1)).

The public use, sale, or public availability of the claimed plant may have occurred between the effective filing date and before the one-year mark of the effective filing date.
The information is required to determine when and to what extent the claimed plant variety ‘POULTY027’ was publicly accessible and was not for sale prior to the effective filing date of the claimed invention. 

Applicant has filed certified copies of the foreign priority document which the priority date is September 22, 2020. However, the Poulsen Roser A/S publication states the introductory year as 2019, Applicant must address the time period between January 1, 2019 to September 21, 2019 (the timeframe before the priority date that is encompassed by “2019”.

The reference cited above discloses the claimed plant.  The Applicant of this application is required under 37 CFR 1.105 to provide the following information that the Examiner has determined is reasonably necessary to the examination of this application.
In response to this requirement please provide:
 (a) information available regarding the first sale or other public distribution of the claimed plant variety anywhere in the world, including date(s) and location of any sale or other public distribution including any public information available regarding sales, offers for sale, or public distributions of the claimed plant variety that occurred before the effective filing date of the claimed invention, including information pertaining to whether this was an obscure, solitary occurrence that would go unnoticed by those skilled in the art;
 (b) a copy of any publications or advertisements relating to sales, offers for sale, or public distributions of the claimed plant variety anywhere in the world if the sale, offer for sale, or public distribution occurred before the effective filing date of this instant application;
 (c) a listing of every trade name, trademark, proposed denomination, published denomination or testing designation used to refer to, designate or market the claimed plant anywhere in the world.
               
The Office does not maintain a collection of Plant Breeders’ Rights documents and they are not readily obtainable electronically.  It is reasonable to expect Applicant can readily obtain the requested documents and information.
            
The fee and certification requirements of 37 CFR 1.97 are waived for those documents submitted in reply to this requirement.  This waiver extends only to those documents within the scope of this requirement under 37 CFR 1.105 that are included in the Applicant’s first complete communication responding to this requirement.  Any supplemental replies subsequent to the first communication responding to this requirement and any information disclosures beyond the scope of this requirement under 37 CFR 1.105 are subject to the fee and certification requirements of 37 CFR 1.97.  
              
 The Applicant is reminded that the reply to this requirement must be made with candor and good faith under 37 CFR 1.56.  If an item required by the Examiner is unknown to the Applicant, a statement that the item is unknown to Applicant will be accepted as a complete response to the requirement for that item.  Where the Applicant does not have and cannot readily obtain an item of required information, a statement that the item cannot be readily obtained will be accepted as a complete response to the requirement for that item.  
               
A complete reply to the Office action must include a complete response to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the Office action, which is 3 months.  This requirement is subject to the provisions of 37 CFR1.134, 1.135 and 1.136.  EXTENSIONS OF THIS TIME PERIOD MAY BE GRANTED UNDER 37 CFR 1.136(a).

	
	/SHUBO (JOE) ZHOU/            Supervisory Patent Examiner, Art Units 1661 and 1662                                                                                                                                                                                            

               
Summary
No claim is allowed.


Correspondence
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SUSAN MCCORMICK EWOLDT whose telephone number is (571)272-0981.  The Examiner can normally be reached on M-TH 5:30-4.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Shubo Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SUSAN MCCORMICK EWOLDT/Primary Examiner, Art Unit 1661